Title: To James Madison from an Unidentified Correspondent, [ca. 9 September 1814]
From: 
To: Madison, James


        
          Dr sir
          [ca. 9 September 1814]
        
        The present Circumstances of our Country looks very alarming, & for want of resources makes it so much the worse, would it not be well for the proper Authoritys of every State Government to Borrow Money on its own Acct. and receive no less of any Individual or Co. then one Hundred dollars, the State to Pledge itself in 6 or 7 years for the Payment of it this will effect a willingness for Moneyd Men as well as others of both Parties to come forward and without this very Many have no disposition to do any thing, if Legislative Sanction is Necessary to effect Laws for that purpose the Assemblys might Soon be convened, and under Providence if the Enemy

would See that we are able to go on to defend ourselves they would relax & we the Sooner get a Treaty.
        
          a Friend to his Country
        
      